UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K (Mark One) X ANNUAL REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the Transition Period From Commission File Number 1-9735 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: BERRY PETROLEUM COMPANY THRIFT PLAN B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: Berry Petroleum Company 1999 Broadway, Ste Denver, CO 80202 BERRY PETROLEUM COMPANY THRIFT PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE (With Report of Independent Registered Public Accounting Firm) December 31, 2007 and 2006 BERRY PETROLEUM COMPANY THRIFT PLAN INDEX Report of Independent Registered Public Accounting Firm 2 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2007 and 2006 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2007 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2007 11 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrators of the Berry Petroleum Company Thrift Plan: We have audited the accompanying statements of net assets available for benefits of the
